DETAILED ACTION
1.	This communication is responsive to the Amendment filed 7/21/2020.
2.	Claims 1, 4, 9, 10, 12, 13, 16-18, 20 and 22-32 are pending in this application. Claim 1 is independent. In the instant Amendment claim 32 was added. This action is made Final.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 4, 9, 10, 13 and 16-18, 20, 23-25, 29 and 32 rejected under pre AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen et al (US 2006/0177795) in view of Vigil (US 2007/0136247).
Regarding claim 1, Sorensen discloses a dental unit comprising:
a patient chair (see paragraphs [0045]-[0047] where patient chair adjustment is discussed);
a plurality of instruments (see paragraphs [0001] and [0066] “a dental unit including a number of individually selectable dental instruments and at least one instrument control member for controlling the operation of a selected instrument”);

a light (see paragraph [0066] “an LC (Light-Curing) lamp 2e for curing of composite filling materials and an ultrasonic scaling instrument 2f”);
connections for operatively mounting and connecting the instruments and the control device (see fig 5 where instrument carrier 3 is shown connected to dental unit 1);
a graphical user interface including a display (see paragraph [0064] where the computer including mouse, keyboard and display is discussed) including a display (see fig 1, 16a); and
a microprocessor operatively connected to control the dental unit (see paragraph [0002] “a microprocessor for supervision and control of instrument operation”), 
the microprocessor being configured to operate in a first mode and in a second mode, said first mode being a logging mode for logging in a dentist user, a dental assistant user or an oral hygienist user in response to a user specific source of the dentist user, the dental assistant user or the oral hygienist user, wherein said first mode includes the microprocessor being further configured to read after the user identification a user specific operating profile (see paragraph [0103] “the dentist may choose his own personal programmes and settings of the dental unit, as well as his individual treatment protocols”; Sorensen suggests that dental unit configuration data tailored to individual dentists’ is associated with a dentist-based profile and could be used to configure 
said second mode being a dental unit operation mode, the microprocessor being configured in said second mode to establish settings for the plurality of instruments, the patient chair, the foot control device, the display and the graphical user interface according to the user specific operating profile (see paragraph [0002] “a microprocessor for supervision and control of instrument operation[;]” also see paragraph [0046] “For a specific patient's record, said computer means is preferably adapted for storing information related to the patient such as position adjustment data for the patient's rest.”; also see paragraphs [0104] and [0105] where using menu buttons to access patient records is discussed; also see paragraphs [0046], [0107] and [0108] where adapting the amplitude of an ultrasonic scaling device for a particular patient is discussed),
the user specific operating profile comprising user configuration data for configuring at least one of the following, at least one operation state of the plurality of instruments, control commands for the foot control device, an appearance and/or location of icons on the display and the graphical user interface of the dental unit, and chair positioning, according to a selection defined in the user specific operating profile (see paragraph [0095] “Any particular instrument setting, which may be required for a particular patient, may be transferred from a patient record 45 stored in the computer configuration…to the dental unit 1, where the relevant instrument parameters are set 
wherein the microprocessor is operatively configured to read the user specific operating profile using a data communications link to a record external (see paragraph [0095] “Any particular instrument setting, which may be required for a particular patient, may be transferred from a patient record 45 stored in the computer configuration or on a network” Examiner notes that the dental unit is capable of “reading” specific patient record information from the server).
Sorensen does not expressly disclose a physical identification source. 
However, Vigil discloses a handheld portable media source and a memory stick (see paragraph [0030]). It would have been obvious to an artisan at the time of the invention to include Vigil’s teachings in Sorensen's user interface as a well-known alternative to storing user profile data on a remote server in accordance with user design choice and implementation.
Regarding claim 4, Sorensen does not expressly disclose wherein the physical identification source is one or a handheld portable media source and a memory stick.
However, Vigil discloses storing user profile data on a record of a handheld portable media source, such as a memory stick, is known in the art (see paragraph [0030]). It would have been obvious to an artisan at the time of the invention to include Vigil’s teachings in the modified Sorensen's user interface as a well-known alternative to 
Regarding claim 9, Sorensen discloses the control device comprises selectors and the user specific operating profile contains settings for defining responses relating to use of the selectors (see paragraph [0020] where it is discussed that the foot control is programmable). 
Regarding claim 10, Sorensen discloses the microprocessor is arranged to show on the display a menu, which contains icons related to functions of the dental unit and for receiving feeds from the control device relating to the icons and for controlling the instruments in response to the feeds as defined by the dentist user specific profile, and that the user specific operating profile contains settings relating to the contents of the menu (see paragraphs [0098]-[0106] where accessing buttons for controlling instruments on a menu bar is discussed). 
Regarding claim 13, Sorensen discloses the user specific operating profile contains at least one programmed function, which is arranged to control the dental unit to perform a combination of at least two control functions (see paragraphs [0092]-[0097] where logged treatments of a patient is discussed). 
Regarding claim 16, Sorensen discloses at least one programmed function contains a control function for taking a menu shown on the display to a predefined state 
Regarding claim 17, Sorensen discloses the dental unit is operatively connected for creating or editing the user specific operating profile (see paragraphs [0036] where logging data associated with a patient is discussed and [0104] where accessing the patient record is discussed).
Regarding claim 18, Sorensen discloses the dental unis configured to receive selection data from the user for selecting control operations or functions controlled in response to the user specific operating profile to be included in the user specific operating profile (see paragraph [0036] where stored procedures and dental instrument data is discussed). 
Regarding claim 20, Sorensen discloses the user specific operating profile is a file recorded in a record (see paragraph [0036] where the patient record is discussed). 
Regarding claim 23, Sorensen discloses wherein the user specific operating profile comprising user configuration data is used for configuring each of at least one operation state of the plurality of instruments, control commands for the foot control device, an appearance and/or location of icons on the display and the graphical user interface of the dental unit, and chair positioning, according to a selection defined in the user specific operating profile (see paragraph [0095] “Any particular instrument setting, which may be required for a particular patient, may be transferred from a patient record 45 stored in the computer configuration…to the dental unit 1, where the relevant 
Regarding claim 24, Sorensen discloses the user specific operating profile is a file recorded in a record (see paragraph [0036] where the patient record is discussed). 
Regarding claim 25, Sorensen discloses wherein the at least two units are configured to provide the same user specific operating profile for the same dentist user, dental assistant user, and oral hygienist user (see paragraph [0041] “a multi-user system is provided in that the computer means forms part of a multi-user network including a server computer connected with computer means associated with a number of dental units, whereby said treatment protocols are stored in said server computer for shared use by all of said computer means and the dental units associated therewith”).
Regarding claim 29, Sorensen discloses the dental unit comprises a general purpose computer including a USB port (inherent feature).
Sorensen does not expressly disclose wherein the physical identification source is a USB memory stick.
However, Vigil discloses storing user profile data on a record of a handheld portable media source, such as a memory stick, is known in the art (see paragraph [0030]). It would have been obvious to an artisan at the time of the invention to include Vigil’s teachings in the modified Sorensen's user interface and provide a reader in the Sorensen system for reading such externally-stored data as a well-known alternative to 
Regarding claim 32, Sorensen discloses wherein only the user specific operating profile for the dentist user, dental assistant user or oral hygienist user associated with the user specific physical identification source is shown on the display (see paragraph [0029] “the presence of a patient in the patient's rest; the name of the patient; and the name of the dentist and possible the dental nurse”).
6.	Claims 12, 22, 30 and 31 are rejected under pre AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen in view of Vigil and further in view of Kim et al (“Kim” US 2006/0248332).
Regarding claim 12, Sorensen does not expressly disclose the user specific operating profile contains settings for functions linked to the icons of the menu.
However, Kim discloses the user specific operating profile contains settings for functions linked to the icons of the menu (see paragraph [0087]). It would have been obvious to an artisan at the time of the invention to include Kim’s teachings in Sorensen's user interface in an effort to allow a plurality of user to customize the user interface of a shared workstation.
Regarding claim 22, the modified Sorensen discloses the user specific operating profile stored on the handheld portable media source is data for a specific dentist 
Regarding claim 30, Sorensen discloses the microprocessor is arranged to show on the display a menu which contains icons related to functions of the dental unit and for receiving feeds from the control device relating to the icons and for controlling the instruments in response to the feeds as defined by the dentist user specific profile, and that the user specific operating profile contains settings relating to the contents of the menu (see paragraphs [0098]-[0106] where accessing buttons for controlling instruments on a menu bar is discussed). 
Sorensen does not expressly disclose the user specific operating profile contains settings for functions linked to the icons of the menu.
However, Kim discloses the user specific operating profile contains settings for functions linked to the icons of the menu (see paragraph [0087]). It would have been obvious to an artisan at the time of the invention to include Kim’s teachings in 
Regarding claim 31, Sorensen discloses wherein the user specific operating profile comprising user configuration data is used for configuring each of an operation state of the plurality of instruments, control commands for the foot control device, and chair positioning, according to a selection defined in the user specific operating profile (see paragraph [0095] “Any particular instrument setting, which may be required for a particular patient, may be transferred from a patient record 45 stored in the computer configuration…to the dental unit 1, where the relevant instrument parameters are set accordingly”; also see paragraph [0103] “the dentist may choose his own personal programmes and settings of the dental unit, as well as his individual treatment protocols”).
8.	Claims 26-28 are rejected under pre AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen in view of Vigil and further in view of Bouchard et al (“Bouchard” US 2007/0047694).
Regarding claim 26, Sorensen discloses the dental unit comprises a general purpose computer (see fig 5).
Sorensen does not expressly disclose wherein the physical identification source is a smart card and the dental unit comprises a smart card reading device.
However, Bouchard discloses storing user profile data on a record of a handheld portable media source, such as a smart card, is known in the art (see paragraph [0056]; 
Regarding claim 27, Sorensen discloses the dental unit comprises a general purpose computer (see fig 5).
Sorensen does not expressly disclose wherein the physical identification source is an RFID and the dental unit comprises an RFID reading device.
However, Bouchard discloses storing user profile data on a record of a handheld portable media source, such as an RFID, is known in the art (see paragraph [0056]; the user identification 402 can be a smart card identifier associated with a personal user identification card (such as a smart card, a magnetic stripe card, and RFID tag and the like)…In other examples, the user identification can comprise an identifier derived from a finger print). It would have been obvious to an artisan at the time of the invention to include Bouchard’s teachings in the modified Sorensen's user interface and provide a reader in the Sorensen system for reading such externally-stored data as a well-known 
Regarding claim 28, Sorensen discloses the dental unit comprises a general purpose computer (see fig 5).
Sorensen does not expressly disclose wherein the physical identification source is a finger print and the dental unit further comprises a finger print reading device.
However, Bouchard discloses storing user profile data on a record of a handheld portable media source, such as a finger print, is known in the art (see paragraph [0056]; the user identification 402 can be a smart card identifier associated with a personal user identification card (such as a smart card, a magnetic stripe card, and RFID tag and the like)…In other examples, the user identification can comprise an identifier derived from a finger print). It would have been obvious to an artisan at the time of the invention to include Bouchard’s teachings in the modified Sorensen's user interface and provide a reader in the Sorensen system for reading such externally-stored data as a well-known alternative to storing user profile data on a remote server since Bouchard’s teachings of an alternative storage of configuration information in Sorensen’s dental unit system uses prior art elements predictably according to their established functions to yield a predictable result. See KSR, 550 U.S. at 417.

Response to Arguments
9.	Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.

	Regarding Applicant’s arguments concerning the Examiner failing to fairly consider analysis of the declarations, the Examiner respectfully disagrees. The Examiner contends that the evidence of commercial success is not persuasive. 

	It is noted that "the PTO must rely upon the applicant to provide hard evidence of commercial success (see MPEP 2145)." In this instance, Applicant has not provided any hard evidence (e.g., sales figures, market share, etc); merely, the perspective of expert assertions. The MPEP teaches, “Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention (see MPEP 716.03).”

	Examiner further notes that in the event Applicant provides persuasive commercial success declarations, the MPEP teaches “[t]he mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn (see MPEP 2145)." In this instance, the obviousness evidence previously provided outweighs Applicant’s declarations of commercial success. 
Therefore, the rejection is maintained.
	



	
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174